             Case 1:19-cr-01306-JB Document 8 Filed 05/31/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO
                                  ALBUQUERQUE
                               Before the Honorable Kirtan Khalsa

                                 United States Magistrate Judge

                                Clerk’s Minutes Arraignment/Detention

Date:                   5/31/2019                   Case Number:      19-1306 JB
                                                                      Rio Grande
Case Title: USA v.      Lawrence Salazar            Liberty:                       9:50 am
                                                                      @
Courtroom Clerk:        C. Lopez                    Total Time:       5mins

Probation/Pretrial:     Delma Ramos                 Interpreter:

ATTORNEYS PRESENT:
                                                                    Sam Winder for Joe
Plaintiff:     Norman Cairns                        Defendant:
                                                                    Romero
PROCEEDINGS:

☐    First Appearance of Defendant

☒    Defendant received a copy of the Indictment

☒    Defendant questioned re: time to consult with attorney regarding the penalties

☒    Defendant waives reading of Indictment

☒    Defendant is ready to enter a plea

☒    Defendant enters a plea of NOT GUILTY to all counts

☒    Motions due by:6/20/2019

☒    Discovery Order electronically filed

☒    Case assigned to: Judge Browning

☒    Trial set on trailing docket: TO BE NOTIFIED
     Defendant released on his/her own
☒
     recognizance w/conditions
☐    Other:
